Citation Nr: 0215485	
Decision Date: 11/01/02    Archive Date: 11/14/02	

DOCKET NO.  00-18 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for residuals of 
hepatitis A.

2.  Entitlement to service connection for residuals of a left 
ankle injury.

3.  Entitlement to service connection for a right knee 
disability.

4.  Determination of initial rating to be assigned for 
degenerative disc disease and arthritis of the cervical 
spine.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from January 1963 to 
June 1983. 

This matter arises from various rating decisions rendered 
since March 2000 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Chicago, Illinois.  Following 
compliance with the procedural requirements set forth in 
38 U.S.C.A. § 7105 (West 1991), the case was forwarded to the 
Board of Veterans' Appeals (Board) for appellate 
consideration.

During the appellate process, the veteran requested a 
personal hearing before a traveling member of the Board.  
Such a hearing was conducted by the undersigned on July 10, 
2002.  A transcript of that proceeding is of record.  
Subsequently, the veteran submitted additional evidence 
directly to the Board.  Pursuant to the former 38 C.F.R. 
§ 20.1304(c), any pertinent evidence submitted by the 
appellant or a representative which was accepted by the Board 
under the provisions of 38 C.F.R. § 20.1304(a) and (b), as 
well as any such evidence referred to the Board by the 
originating agency under 38 C.F.R. § 19.37(b), was required 
to be referred to the agency of original jurisdiction (AOJ) 
for review and preparation of a supplemental statement of the 
case (SSOC) unless that procedural right was waived by the 
appellant or a representative, or unless the Board determined 
that the benefit, or 
benefits, to which the evidence related could be fully 
allowed on appeal without such referral.  

On January 23, 2002, final rules were published in the 
Federal Register amending the Board's Appeals Regulations and 
Rules of Practice to permit the Board to obtain evidence, 
clarify the evidence, cure a procedural defect, or perform 
any other action essential for a proper appellate disposition 
in any appeal properly before it without having to remand the 
appeal to the AOJ.  In this case, however, the veteran 
specifically waived AOJ consideration of the additional 
evidence received.  As such, under both the old and new 
regulations, the Board has authority to consider the 
additional evidence submitted.  It will be considered 
accordingly. 

The appellant has raised the additional issues of entitlement 
to service connection for hepatitis B, and for an increased 
rating for residuals of a left elbow fracture.  These issues 
have not been developed or certified for appeal.  See 
38 U.S.C.A. § 7105, nor are they "inextricably intertwined" 
with the issues on appeal.  See Harris v. Derwinski, 
1 Vet. App. 180, 183 (1991).  Accordingly, they are referred 
to the RO for all action deemed necessary.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues on appeal has been obtained.  

2.  The veteran does not currently have ascertainable 
residuals of hepatitis A.

3.  A left ankle disability had its onset during the 
veteran's military service.  

4.  The veteran does not currently have a right knee 
disability.

5.  Symptomatology associated with degenerative disc disease 
and arthritis of the cervical spine includes subjective 
complaints of pain, mild restricted motion accompanied by 
mild weakness to varying resistance, mild lack of endurance, 
and radiologic findings indicative of moderate degenerative 
disc changes from C3 to C6 with mild to moderate foramen 
spurs at C5-C6.  


CONCLUSIONS OF LAW

1.  A disability manifested by hepatitis A, was not incurred 
in, or aggravated by, active military service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.303 (2001).  

2.  A left ankle disability was incurred during active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991); 38 C.F.R. § 3.303 (2001).  

3.  A right knee disability was not incurred in, or 
aggravated by, active military service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 
(2001).

4.  An initial rating in excess of 10 percent for 
degenerative disc disease and arthritis of the cervical spine 
is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 4.7, 4.40, 4.41, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5290, 5293 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Considerations

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2002), eliminated the well-grounded claim 
requirements, expanded the duty of VA to notify the appellant 
and representative, and enhanced its duty to assist an 
appellant in developing the information and evidence 
necessary to substantiate a claim. 

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159).  The amendments were effective 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(a) that is effective August 29, 2001.  Except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA 
stated that (the provisions of this rule merely implement the 
VCAA and do not provide any rights other than those provided 
in the VCAA.)  66 Fed. Reg. 45,629.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have been satisfied, the regulatory provisions likewise are 
satisfied.  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  See VCAA, 
§ 3(a), (codified at 38 U.S.C.A. §§ 5102 and 5103).  Second, 
VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate his claim.  See VCAA, § 3(a) 
(codified at 38 U.S.C.A. § 5103A).  

The United States Court of Appeals for Veterans Claims 
(Court) held in Holliday v. Principi, 14 Vet. App. 280 (2001) 
that the VCAA was potentially applicable to all claims 
pending on the date of enactment, citing Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  Subsequently, however, the United 
States Court of Appeals for the Federal Circuit held that 
Section 3A of the VCAA (covering the duty to notify and duty 
to assist provisions of the VCAA) was not retroactively 
applicable to decisions of the Board entered before the 
effective date of the VCAA (Nov. 9, 2000).  Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002); See also Dyment v. 
Principi, 287 F.3d 1377 (Fed. Cir. 2002).  In reaching this 
determination, the Federal Circuit appears to reason that the 
VCAA may not apply to claims or appeals pending on the date 
of enactment of the VCAA.  However, the Federal Circuit 
stated that it was not 
reaching that question.  The Board notes that VAOPGCPREC 11-
2000 (Nov. 27, 2000) appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement the 
VCAA are to be applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA. 

In the present case, the Board finds that VA's redefined duty 
to assist has been fulfilled under the applicable statute and 
regulations.  VA must notify the veteran of evidence and 
information necessary to substantiate his claims and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 1991 & Supp. 2002); 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The veteran was issued a statement of the case 
that informed him of the evidence used in conjunction with 
his claims, the pertinent laws and regulations, the 
adjudicative action taken, and the reasons and bases for the 
decision.  In addition, by letter dated February 16, 2001, 
the RO notified the veteran of the impact of the VCAA on his 
appeal, of VA's duty to assist him in obtaining evidence for 
his claim, what the evidence must demonstrate, and which 
evidence VA will acquire on the veteran's behalf, as opposed 
to that evidence or information that it was the veteran's 
responsibility to submit.  Thus, the veteran was provided 
adequate notice as to the evidence needed to substantiate his 
claims.  He also was given an opportunity to submit 
additional evidence in support of his claims, and was 
furnished a personal hearing before the undersigned, at which 
time he was permitted to offer additional testimony and 
evidence regarding the issues now on appeal.  Thus, all 
relevant facts have been properly developed, and all evidence 
necessary for an equitable disposition of the issues on 
appeal has been obtained.  As such, VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed.  Moreover, as the record is complete, 
the obligation under the VCAA for VA to advise a claimant as 
to the division of responsibilities between VA and the 
claimant in obtaining evidence is moot.  Finally, in view of 
the relatively narrow questions of law and fact on which this 
case turns, the Board concludes that there is no reasonable 
possibility that any further development could substantiate 
the claims.  

II.  Service Connection for Hepatitis A

The veteran contends that he developed a disability 
manifested by hepatitis A during military service.  He cites 
a diagnosis of hepatitis A while on active duty in support 
thereof.  Service connection may be granted for disability 
resulting from disease or injury incurred in, or aggravated 
by, active military service.  See 38 U.S.C.A. §§ 1110, 1131.  
Service connection also may be granted for a disability that 
is shown to be chronic during military service; subsequent 
manifestations of the same chronic disease at any later date, 
however remote, shall be service connected, unless clearly 
attributable to intercurrent causes.  See 38 C.F.R. 
§ 3.303(b).  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
Id. at (b).  

The veteran's service medical records indicate that he was 
treated for infectious hepatitis in June 1972.  Upon 
hospitalization, he was noted to have a 2-day history of 
scleral icterus and generalized malaise.  He was hospitalized 
for 9 days, and was noted to be asymptomatic throughout his 
hospital course.  The remainder of his service medical 
records are negative for either complaints or findings 
indicative of the presence of hepatitis A.  

The veteran was afforded a VA physical examination in 
March 2001.  The veteran's 
history of hepatitis A in 1972 was noted.  The examiner 
observed that the veteran was asymptomatic, and that there 
were no symptoms or signs of chronic infection or 
complication of the 1972 infection.  Various addendums to the 
original report of that examination indicate that the 
hepatitis A virus does not cause chronic liver disease, and 
that the lab test results were negative for hepatitis A 
antibodies.  The physician concluded by indicating that the 
nature of hepatitis A is such that it is not chronic in 
nature, and the negative laboratory studies conducted 
indicate that the veteran does not currently have 
hepatitis A.

Absent current clinical findings of a chronic "disability" 
resulting from the hepatitis A infection experienced by the 
veteran during active military service, service connection is 
not warranted.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  The record simply does not reflect residuals of the 
acute hepatitis A infection that the veteran experienced in 
June 1972 while on active duty.  As such, there is no 
reasonable basis upon which to predicate a grant of the 
benefit sought.  

III.  Service Connection for a Left Ankle Disability

The veteran contends that he sustained a left ankle 
disability as the result of injury while on active duty.  At 
his personal hearing before the undersigned, he indicated 
that the reference in his service medical records to 
treatment for a right ankle sprain is incorrect; it was 
actually his left ankle that was injured and treated while he 
was on active duty, and that symptomatology, to include pain, 
has persisted since that time.  The provisions of 38 C.F.R. 
§§ 1110, 1131; 38 C.F.R. § 3.303 are incorporated herein by 
reference.

The veteran's service medical records indicate that he 
sprained his "right" ankle in July 1978 while playing ball.  
Limited range of motion due to pain was noted.  The clinical 
notation indicates that X-rays were reported to be negative 
for any fracture, however, the actual interpretation of the 
X-ray study, which might have clarified which ankle was 
evaluated, is not of record.  Diagnosis was first to second 
degree sprain of the "right" ankle.  The remainder of the 
veteran's service medical records are negative for subsequent 
injury to either the veteran's right or left ankle.  

During a VA examination of the veteran's joints conducted in 
March 2001, lateral 
ligament laxity of the left ankle that resulted in 
symptomatology only during cold weather was diagnosed.  No 
other abnormality of the left ankle was observed.  

At his personal hearing before the undersigned, the veteran 
was adamant in his insistence that the corpsman that had 
treated his sprained ankle in 1978 had incorrectly noted that 
the right, rather than the left ankle, had been treated.  The 
undersigned found the veteran to be a credible witness.  If 
by no means commonplace, the misidentification between a 
right or left extremity in medical records, particularly when 
the reference is brief as here, is by no means unheard of.  
As such, resolving reasonable doubt in the veteran's favor, 
the Board finds that the veteran injured his left ankle in 
1978, and that chronic residuals in the form of lateral 
ligament laxity persists.  Accordingly, service connection is 
warranted for residuals of a sprained left ankle.  

IV.  Service Connection for a Right Knee Disability

The veteran contends that he injured his right knee while on 
active duty, and that symptomatology persists to the present 
time.  The veteran indicates that the right knee was injured 
during an aircraft accident while he was serving on an 
aircraft carrier.  Again, the provisions of 38 C.F.R. 
§§ 1110, 1131; 38 C.F.R. §3.303 are incorporated herein by 
reference.

The veteran's service medical records do not reflect injury 
or treatment for his right knee during military service.  
More importantly, however, the veteran's right knee joint was 
noted to be within normal limits during a VA physical 
examination conducted in September 1999.  Flexion and 
extension of the right knee were within normal limits without 
weakened movement to resistance.  No effusion, synovial 
thickening or crepitus during motion of the right knee was 
apparent to the examiner.  The ligaments in the right knee 
appeared to be fully intact.  Cartilage tests also were 
negative.  There was no evidence of any lack of endurance or 
lack of coordination during motion of the right knee.  X-rays 
of the right knee taken reflected no bony abnormalities.  
Similarly, during the VA physical examination conducted in 
March 2001, a history of right knee injury with no objective 
findings and no residual disability was diagnosed.  Again, 
X-rays studies were within normal limits, and no evidence of 
limitation of motion, weakened movement, effusion, synovial 
thickening, or crepitus was observed.  Ligaments in the right 
knee were intact with negative Lachman's and drawer's signs.  

As with the veteran's claim regarding hepatitis A, no 
residual disability regarding the veteran's right knee is 
demonstrated by the record.  Absent a "disability" of the 
right knee, service connection simply is not warranted.  See 
38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  

V.  Determination of Initial Rating to be Assigned for 
Degenerative Disc Disease and Arthritis of the Cervical Spine

The veteran contends that this disability is more severe than 
currently evaluated.  He cites painful motion of the cervical 
spine, along with radiculopathy in support thereof.  
Disability evaluations are based upon a comparison of 
clinical findings with the applicable schedular criteria.  
See 38 U.S.C.A. § 1155.  Moreover, when evaluating a given 
disability, it's entire history must be taken into 
consideration.  See Schafrath v. Derwinski, 1 Vet. App. 589, 
592 (1991).  However, current clinical findings are of 
paramount importance.  See Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  Where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7.  

Arthritis due to trauma shall be rated as degenerative 
arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5010 
(2001).  Degenerative arthritis, meanwhile, will be rated on 
the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2001).  In this 
regard, limitation of motion of the cervical spine shall be 
evaluated 
as 10 percent disabling when determined to be slight in 
nature; a 20 percent disability evaluation requires that 
limitation of motion of the cervical spine be "moderate" in 
nature.  See 38 C.F.R. § 4.71a, Diagnostic Code 5290.  
Alternatively, intervertebral disc syndrome shall be 
evaluated as 10 percent disabling when mild in nature; a 
20 percent disability evaluation is not warranted unless 
symptomatology is moderate with recurring attacks.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5293.  

Service medical records indicate that the veteran was 
involved in a motor vehicle accident in November 1971, and 
struck the back of his head.  He complained of headaches and 
paresthesia of the neck.  Approximately six years later, the 
veteran complained of pain in the back of his neck following 
body surfing.  X-rays of the cervical spine were negative.  
The veteran also indicated that he was accidentally knocked 
off his feet on the flight deck of an aircraft carrier, and 
slammed his head into the side of an aircraft with enough 
force to shatter his protective head gear.

During a VA physical examination conducted in September 1999, 
the veteran indicated that he had occasional pain in his 
neck, but that this had not required treatment.  The examiner 
observed that the veteran's cervical spine easily flexed to 
within one finger of the sternum, extended to 30 degrees, and 
laterally bent to 30 degrees in each direction.  The veteran 
also was able to rotate the neck to 45 degrees in each 
direction without pain, but with mild weakened movement to 
resistance.  Mild spasm in the left paravertebral cervical 
muscles was noted, as was moderate lack of endurance; 
however, no lack of coordination during motion of the 
cervical spine was apparent.  The trapezius muscles were 
nontender and had excellent strength.  Mild limitation of 
neck motion with moderate degenerative disc disease at C3 to 
C7 with mild spurs into all neural formations was diagnosed.  
The examiner stated that the veteran had degenerative disc 
disease and arthritis of the cervical spine of a moderate 
degree with moderate disability.

The veteran underwent a VA examination of the cervical spine 
in April 2001.  At 
that time, he complained of periodic left arm numbness that 
had been present for many years.  He also complained of neck 
pain.  An electromyography was 
conducted to rule out cervical radiculopathy.  The findings 
of that study reflected no median or ulnar abnormalities 
across the elbows or wrists.  There were polyphasic units 
that were abnormal, noted in the biceps in the extensor to 
the left wrist.  The final impression was probable nerve root 
irritation on the left at C5-C6 without evidence of any 
peripheral neuropathy.  The physician diagnosed mild to 
moderate degenerative disc disease from C3 to C6 with mild 
restricted motion.  (Emphasis added).  The physician also 
noted that the mild nerve root irritation on the left at 
C5-C6 did not correspond with the veteran's complaints of 
numbness from the left elbow to all of the fingertips of the 
left hand.  The physician concluded that the current level of 
impairment is mild.  He also indicated that during 
exacerbations, the level of the veteran's impairment would 
continue to be mild since, according to the veteran, he is 
only awakened once or twice a month as the result of pain in 
the neck.  The physician also stated that because pain in the 
veteran's neck lasts for only 40 seconds at a time, there is 
no significant increase in impairment during exacerbations.  
The physician concluded that there was no neurologic 
impairment of the left upper extremity as a result of 
symptomatology associated with the veteran's neck.

Symptomatology associated with degenerative disc disease and 
arthritis of the cervical spine results in only slight 
limitation of motion and infrequent exacerbations of short 
duration.  As such, a rating in excess of the 10 percent 
currently assigned is not warranted under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5290, 5293.  Parenthetically, it is 
important to note that range of motion of the veteran's neck 
is not limited by pain, but instead, exhibits only mild 
weakened movement to resistance.  Thus, the record indicates 
the presence of only slight disability resulting from 
degenerative disc disease and arthritis of the cervical 
spine.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. 
Brown, 8 Vet. App. 202, 206-207 (1995).  It should also be 
noted that the tenets of Fenderson v. West, 12 Vet. App. 119 
(1999) (concerning the application of "staged" ratings in 
certain 
cases in which a claim for a higher evaluation stems from an 
initial grant for service connection for the disability at 
issue) have been taken into consideration by the Board.  
However, because the evidence of record does not indicate 
that the disability at issue has been more severe than 
currently evaluated during any time frame since the veteran's 
discharge from military service, a "staged" rating is not for 
application.  

Alternatively, a rating in excess of that currently assigned 
for the veteran's degenerative disc disease and arthritis of 
the cervical spine may be granted if it is 
demonstrated that this disability presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization so as to render impractical the 
application of the regular schedular standards.  See 
38 C.F.R. § 3.321(b)(1) (2001).  There is no indication that 
this disability has required treatment since the veteran's 
discharge from military service.  Moreover, there is no 
indication that this disability has compromised the veteran's 
ability to work beyond that contemplated by the applicable 
schedular provisions.  Absent evidence of either marked 
interference with employment or frequent periods of 
hospitalization for this disability, there is no basis to 
conclude that it is more serious than that contemplated by 
the aforementioned schedular provisions.  Thus, the failure 
of the RO to submit the case for consideration by the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, was not unreasonable in this case.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  

The Board finds as to the issues of service connection for 
residuals for hepatitis A, a right knee disability, and a 
higher initial rating for degenerative disc disease and 
arthritis of the cervical spine that the doctrine of 
resolving doubt in the veteran's favor is not for 
application.  See Ferguson v. Principi, 273 F.3d, 1072 (Fed. 
Cir. 2001) (statute 38 U.S.C.A. § 5107(b), only requires that 
the Board "consider" all the evidence and material of record; 
the benefit of the doubt provision only applies where there 
is an approximate balance of positive and negative evidence).  



ORDER

Service connection for residuals of hepatitis A is denied.  

Service connection for a right knee disability is denied.

An initial rating in excess of 10 percent for degenerative 
disc disease and arthritis of the cervical spine is denied.  

Service connection for residuals of a sprained left ankle is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.  



		
	RICHARD B. FRANK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

